BUDGE, J.
This action was brought by appellant tox quiet title in him to certain real estate in Gem county, described in his amended complaint and in the deeds, upon which he relies as the south half of the southwest quarter, section 13, township 7 north, range 3 west of Boise Meridian. This appeal is from a judgment dismissing the action.
*759The material facts as disclosed by the record are as follows: That respondent Burlingham is the owner and in possession of the lands above described; that respondent John Little holds, by assignment from the Boise Title & Trust Company, a mortgage thereon dated September 21, 1912, to secure the payment of $4,000, together with interest; that appellant’s claim of title to said lands, as alleged in his amended complaint, is based upon two tax deeds issued by the Emmett Irrigation District, Gem county; that one of said deeds is dated March 21, 1917, and the other November 26, 1917; that the former deed is based upon tax certificate No. 13, dated September 2, 1913, for delinquent assessments levied by the district for 1912, and the latter upon tax certificate No. 197, dated September 1, 1914, for delinquent assessments for 1913; that the description of the lands given in said certificates, as well .as that contained in two other certificates, numbered 11 and' 196, which were introduced in evidence, is as follows: “75.18 A in S2 SW4, Sec. 13, Twp. 7, Range 3”; and that each of the respondents offered and tendered to appellant payment of all money due him by reason of money paid for said tax certificates, costs, penalties and interest, or whatever sum therefor equity might require.
Numerous errors have been assigned, but as we view the case it is only necessary for us to consider one question presented thereby, viz., whether the tax sale certificates contain a sufficient description of the land upon which to base valid tax deeds.
Upon the authority of Wilson v. Jarron, 23 Ida. 563, 131 Pac. 12, we are of the opinion that this question must be answered in the negative. Furthermore, there is a total variance between the description in the certificates and in the deeds.
A tax sale certificate containing an insufficient description is invalid, and the deed based thereon must likewise be invalid, either by reason of insufficiency of the description in the deed, or, as in this case, by reason of the fact that the *760description in the deed is not substantially the same as that appearing in the certificate. (Wilson v. Jarron, supra; Cahoon v. Seger, 31 Ida. 101, 168 Pac. 441; Dickerson v. Hansen, 32 Ida. 18, 177 Pac. 760.) An irrigation district cannot issue a valid tax deed unless the delinquency certificate upon which the deed is based contains a sufficient description of the property sought to be conveyed thereby.
Other questions presented on this appeal have been examined, but since the point above decided is decisive of this appeal, we find it unnecessary to discuss them.
From what has been said it follows that the judgment of the district court should be affirmed, and it is’ so ordered. Costs are awarded to respondents.
Rice, C. J., and Dunn and Lee, JJ., concur.
McCarthy, J., did not sit at the hearing and took no part in this opinion.